Citation Nr: 0910522	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO. 07-37 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether the surviving spouse's net worth precludes 
reinstatement of her receipt of death pension which was 
terminated effective January 1, 2007.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The Veteran, who died in July 1982, served on active duty 
from October 1943 to March 1946. 

The appellant is the legal custodian of the Veteran's 
surviving spouse and brings this case on her behalf. 

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the RO.


FINDINGS OF FACT

1. Effective May 11, 2005, the RO granted the surviving 
spouse's claim of entitlement to special monthly death 
pension on the basis of the need for the aid and attendance 
of another person.

2. Effective January 1, 2007, the RO terminated the 
surviving spouse's death pension after an increase in her 
net worth.

3. Currently, the Veteran's surviving spouse has monthly 
medical expenses which exceed her monthly income by between 
$465.00 and $1000.00 per month.

4. Currently, the surviving spouse's estate is at least 
$70,000.00.

5. Some part of the surviving spouse's estate should be 
consumed for her maintenance.

CONCLUSION OF LAW

The net worth of the Veteran's surviving spouse is 
excessive for the receipt of death pension benefits. 38 
U.S.C.A. §§ 1541, 1543 (West 2002); 38 C.F.R. §§ 3.274, 
3.275 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the 
Board must determine whether VA has met its statutory duty 
to assist the surviving spouse in the development of the 
issue of whether the surviving spouse's net worth precludes 
reinstatement of her receipt of death pension which was 
terminated effective January 1, 2007. 38 U.S.C.A. §§ 5103, 
5103A (West 2002 and Supp. 2008); 38 C.F.R. § 3.159 (2008). 
After reviewing the record, the Board finds that VA has met 
that duty.

When an application for benefits is received, VA has a duty 
to notify the claimant of the information and evidence 
necessary to substantiate the claim and a duty to assist 
the claimant in procuring that evidence. 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 and Supp. 2008); 38 C.F.R. 
§ 3.159(2008). In so doing, VA must inform the claimant of 
the information and evidence that VA will seek to provide 
and information and evidence the claimant is expected to 
provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II). 

In May 2005, the Veteran's surviving spouse filed a claim 
of entitlement to death pension benefits. She submitted the 
information and evidence necessary to substantiate her 
claim. 

In January 2006, the RO found the Veteran's surviving 
spouse incompetent to handle funds, and the appellant was 
appointed her custodian.

In March 2006, the RO granted the Veteran's surviving 
spouse monthly death pension benefits, effective June 1, 
2005. The RO notified the appellant of that decision, as 
well as conditions which could affect the surviving 
spouse's right to payments. Such conditions included a 
change in her family income and net worth. Death Pension 
Award Attachment, VA Form 21-8767, August 2005. The RO 
informed the appellant that he would be required to report 
the total amounts and sources of all income for the 
surviving spouse. The RO noted that some income was not 
countable and that if the appellant reported such income, 
it would be excluded in computing the surviving spouse's 
income for VA purposes. The appellant was further advised 
that benefit rates and income limits changed frequently and 
that he could find out about such changes by contacting VA. 
The appellant was notified that the surviving spouse's 
monthly payments could be stopped if he failed to furnish 
evidence as requested or if he furnished VA, or caused to 
be furnished, any false or fraudulent evidence. 

In May 2007, following the receipt of an improved pension 
eligibility verification report, the RO terminated the 
survivor spouse's death pension. The appellant disagreed 
with that decision, and this appeal ensued.

In evaluating the procedural development of his claim, the 
Board finds that any error in manner or timing of the duty 
to notify and assist the appellant in the development of 
this claim was effectively harmless. In this regard, 
various pieces of written correspondence from the appellant 
show that he actual understanding of the principles related 
to VA death pension benefits. He has submitted evidence and 
argument in support of the appeal and has not identified 
any outstanding evidence which has not been requested by 
VA. Moreover, he has been offered an opportunity to testify 
at a hearing; however, he has declined that offer. 

In sum, the appellant has been afforded a meaningful 
opportunity to participate in the development of his 
appeal. There is no evidence of any VA error in notifying 
or assisting the appellant that could result in prejudice 
to the surviving spouse or that could otherwise affect the 
essential fairness of the adjudication. Accordingly, the 
Board will proceed to the merits of the appeal.

Analysis

The appellant contends that in May 2007, the RO improperly 
terminated payment of the surviving spouse's death pension. 
He argues that the surviving spouse's expenses exceed her 
income and that he has been paying the difference from the 
corpus of the surviving spouse's estate. He maintains that 
at the present rate, her estate will be gone in several 
years. He notes, however, that if the surviving spouse 
requires nursing home care, as her doctors believe is 
likely, the expenditure of her estate would occur in less 
than two years. Therefore, he maintains it would be 
unreasonable to require the surviving spouse to consume 
some part of her estate for her maintenance. However, after 
having carefully considered the claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against that 
claim. Accordingly, the appeal will be denied. 

Generally, VA death pension is a monthly or other periodic 
payment made by VA to a surviving spouse following the 
death of a veteran who served during a period of war. 
38 U.S.C.A. § 1541 (West 2002 and Supp. 2008); 38 C.F.R. 
§ 3.3(b)(4) (2008). Pension is payable at a specified 
maximum annual pension rate (MAPR), which is reduced on a 
dollar-for-dollar basis by the amount of the surviving 
spouse's countable annual income. 38 U.S.C.A. § 1503, 1521 
(West 2002 and Supp. 2008); 38 C.F.R. § 3.271, 3.273 
(2008). Unless an item, such as unreimbursed medical 
expenses, is specifically excluded, all income from all 
sources must be reported. 38 C.F.R. § 3.271, 3.272, 3.273 
(2008).

Once entitlement to pension is granted, the recipient must 
keep VA apprised of his or her income. Any changes in the 
amount of that income will result in recomputation of the 
countable income and may adjust the amount of pension the 
recipient is entitled to receive. 38 C.F.R. § 3.273 (2008).

In addition to annual income, the surviving spouse's net 
worth may be considered in determining her eligibility for 
VA death pension. 38 C.F.R. § 3.263 (2008). The term net 
worth or corpus of the estate means the market value, less 
mortgages or other encumbrances, of all real and personal 
property owned by the surviving spouse, except her dwelling 
(single family unit), including a reasonable lot area, and 
personal effects suitable to and consistent with the 
surviving spouse's reasonable mode of life. 38 C.F.R. § 
3.263(b), 3.275(b) (2008).

In determining whether net worth should be used for the 
surviving spouse's maintenance, factors to be considered 
include: whether the funds can be readily converted into 
cash at no substantial sacrifice; life expectancy; the 
number of dependents; and the potential rate of depletion, 
including spending due to unusual medical expenses. 38 
C.F.R. § 3.275(d) (2008).

What constitutes excessive net worth is a question of fact 
for resolution after consideration of the facts and 
circumstances in each case. See M21-1, Part IV, Chapter 
16.04(c)(2). When the totality of the circumstances 
indicates that the corpus of the surviving spouse's estate 
is large enough that it would be reasonable to consume a 
part of the corpus for his maintenance, the law provides 
that pension benefits should not be paid. 38 U.S.C.A. § 
1522; 38 C.F.R. § 3.274(a) (2008).

In May 2005, the surviving spouse submitted an application 
for death pension on VA Form 21-534. She reported total 
monthly income of $2565.20, which consisted of $665.20 in 
Social Security, $1361.00 in Civil Service retirement; and 
$539.00 in state pension. She also anticipated $250.00 of 
dividends and interest, effective June 1 2005. She reported 
monthly unreimbursed medical expenses (i.e., medical 
expenses which were not reimbursed by insurance or other 
party) in the amount of $3058.20, consisting of $78.20 in 
Medicare; $110.00 in Federal insurance premiums; and 
$2870.00 in assisted living costs. The monthly unreimbursed 
medical expenses offset her annual income, such that her 
countable annual income was zero. She reported a net worth 
of $20,000.00 consisting of $15,000.00 in stocks, bonds, or 
bank deposits and $5000.00 in property other than real 
estate. 

As noted above, in November 2005, the RO granted the 
Veteran's surviving spouse special monthly death pension, 
based on her need for the regular aid and attendance of 
another person. The RO notified the appellant of that 
decision, as well as conditions which could affect the 
surviving spouse's right to payments. Death Pension Award 
Attachment, VA Form 21-8767, August 2005. 

On an Improved Pension Eligibility Verification Report, VA 
Form 21-0518, received by VA in January 2007, the appellant 
reported that March 2004, the Veteran's surviving spouse 
received a monthly income of approximately $2989.00 
consisting of $715.00 in Social Security benefits ($8580.00 
annually); $1482.18 in United States Civil Service benefits 
($17,786.16 annually); $540.94 in state pension benefits 
($6491.38 annually); and $250 in interest and dividends 
(reported as $3000.00 annually). Her annual income was 
approximately $35,868.00. 

In January 2006, VA also received the surviving spouse's 
Medical Expense Report, VA Form 21-8416. Her monthly 
medical expenses consisted of $93.50 ($1122.00 annually) in 
Medicare payments; $110.00 ($1320.00 annually) in medical 
insurance premiums; and $3250.00 ($39,00.00 annually) in 
assisted living fees. She also had annual expenses of 
$3787.00 for prescription drugs and $4069.00 in nursing 
home fees. Her total annual medical expenses were 
approximately $41,442.00, which, when offset against her 
annual income, resulted in an annual deficit of 
approximately $5574.00 or $465.00 a month. Therefore, her 
countable annual income was zero for VA death pension 
purposes. 

In addition to the countable income, the appellant reported 
that the surviving spouse's had a net worth of $88,000.00. 
It consisted of $13,000.00 in cash or non-interest bearing 
bank accounts and $75,000.00 in stocks, bonds, mutual 
funds, etc. The appellant reported that the increased net 
worth had been due, primarily, to the sale of the surviving 
spouse's home and that the proceeds had been invested in 
low risk investments which were readily accessible and 
provided a small return to help pay her expenses. The 
appellant also reported that surviving spouse's personal 
vehicle had been sold for $8000.00 and that those funds had 
been placed in a checking account. 

In his substantive appeal received in November 2007, the 
appellant reported that the surviving spouse had $2650.00 
in monthly income from Social Security benefits, Civil 
Service benefits, and state pension benefits. The appellant 
stated that the surviving spouse's monthly medical expenses 
included $3400.00 for assisted living and $125.00 for 
prescription drugs. He also reported that the Veteran's 
surviving spouse's net worth was $70,000.00 which was being 
depleted at the rate of $1000.00 per month. 

Because the surviving spouse's medical expenses exceed her 
income, she is forced to deplete the corpus of her estate. 
However, even at $1000.00 per month, her estate should 
enable her to maintain her current lifestyle for several 
years. While the appellant is concerned that the surviving 
spouse's net worth will diminish more rapidly as her needs 
and expenses rise, death pension benefits are paid at a 
rate commensurate with her current situation. 

In this regard, the Board notes that the purpose of the 
death pension program is to aid surviving spouses who are 
unable to provide themselves with the basic necessities of 
life. It is inconsistent with the intent of the program to 
allow a surviving spouse to collect death pension in order 
to slow the rate of depletion in her estate. Indeed, the 
totality of the circumstances indicates that the corpus of 
the surviving spouse's estate is large enough that it would 
be reasonable to consume a part of the corpus for her 
maintenance. Accordingly, the Board finds that the 
surviving spouse's current net worth precludes 
reinstatement of VA death pension benefits at this time.

In arriving at this decision, the Board is aware that as a 
person ages, health care costs can increase rapidly. 
Therefore, the Board must emphasize the importance of 
notifying VA immediately, should there be any change in the 
surviving spouse's income or expenses. 




ORDER

The appeal is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


